Citation Nr: 0839909	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-17 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1949 to June 
1950, and from October 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for bilateral hearing loss and 
tinnitus.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to in-
service acoustic trauma.

2.  The veteran's tinnitus is related to in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
the veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  Tinnitus was incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The veteran contends that his current bilateral hearing loss 
and tinnitus are the result of acoustic trauma in service.  
Specifically, he maintains that his hearing loss and tinnitus 
are the result of in-service duties which regularly exposed 
to him mortar fire and to the firing of weapons.  He denies a 
post-service history of significant noise exposure.

Service records do not demonstrate that the veteran either 
complained of or was diagnosed with hearing loss or tinnitus.  
On the occasions on which his hearing was tested, it was 
recorded as normal, by whisper voice testing.  Thus, while 
the veteran contends that he first noted tinnitus and a 
decreased ability to hear during service, there is no 
contemporary clinical evidence available to corroborate that 
contention.

The veteran's official active service records list his 
military occupational specialty as a small weapons technician 
in an infantry unit.  As that occupational specialty is 
consistent with exposure to acoustic trauma, the Board finds 
that the veteran's contentions of noise exposure in service 
are consistent with his circumstances of service. 

Having determined that the veteran was as likely as not 
exposed to acoustic trauma in service, the remaining 
questions before the Board are whether the veteran has a 
current diagnosis or tinnitus or of hearing loss for which 
service connection may be granted, and whether there is nexus 
between any tinnitus or hearing loss and his service.  Brock 
v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

While the veteran asserts that his tinnitus and bilateral 
hearing loss first manifested during service, the first post-
service clinical evidence of record showing complaints of 
hearing loss is dated in August 1993, when the veteran was 
hospitalized following a 10-foot fall from scaffolding onto 
concrete.  The veteran sustained a significant head injury in 
the fall, and was noted to have bloody left otorrhea at the 
time of his admission to the emergency room.  Four days after 
his admission, he complained of difficulty hearing.  It was 
recommended to him that he undergo hearing evaluation with 
his private physician approximately two weeks later.  It is 
not clear from the evidence of record whether the veteran 
followed up on that recommendation.

The first diagnosis of hearing loss of record is dated in 
February 2004, when the veteran was referred for an 
audiological consultation after complaining of hearing loss.  
At the time of the consultation, the veteran reported a 
history of significant in-service noise exposure without the 
use of hearing protection and no post-service significant 
occupational or recreational noise exposure.  He described 
the onset of a buzzing tinnitus in approximately 1952, with 
difficulty hearing since that time.  His history was also 
significant for a closed head injury in 1993.  Audiometric 
examination revealed hearing loss that meets VA standards for 
consideration as a disability.  38 C.F.R. § 3.385.  The 
audiologist opined that the veteran's hearing loss and 
tinnitus were more likely than not the result of noise 
exposure during active service.

The veteran underwent VA audiological examination in July 
2004.  At the time of the examination, the veteran again 
reported the onset of hearing loss and tinnitus in the early 
1950's.  He described in-service noise exposure as a result 
of mortar fire and machine guns.  He denied a history of 
significant post-service noise exposure.  The examiner, after 
reviewing the veteran's claims file, noted that his hearing 
was evaluated as normal at the time of his separation from 
service, and that his history was also significant for a 1993 
head injury.  Audiometric examination revealed moderate to 
profound sensorineural hearing loss in the right ear, and a 
mile to profound sensorineural hearing loss in the left ear.  
The examiner determined that the veteran's test results and 
subjective tinnitus were consistent with his history of in-
service noise exposure and acoustic trauma.  For that reason, 
the examiner felt that it was as likely as not that his 
hearing loss and tinnitus at least in part were related to 
his military service.  While there were most likely other 
contributory factors, the examiner considered it significant 
that the whisper voice test used at the time of the veteran's 
separation from service was not an accurate evaluation of 
frequency specific hearing sensitivity.

The veteran has provided credible testimony regarding 
exposure to acoustic trauma in service.  He has additionally 
provided competent testimony with respect to having first 
noticed tinnitus and diminished hearing ability in service.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  Additionally, both the February 
2004 and July 2004 audiologists found that the veteran's 
hearing loss and tinnitus were most likely related to 
acoustic trauma sustained in service.  Finally, the Board 
finds persuasive the fact there is no evidence that suggests 
that the hearing loss is not the result, at least in part, of 
noise exposure during the veteran's service.  

Resolving all reasonable doubt in favor of the veteran, as 
required by law, the Board concludes that the veteran 
incurred bilateral hearing loss and tinnitus as a result of 
his active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


